EXHIBIT 10.39

FIRST AMENDMENT OF LEASE

 

THIS FIRST AMENDMENT OF LEASE (the “Amendment”) is made and entered into as of
March 29, 2017 (the “Amendment Effective Date”) by and between ASTRAZENECA
PHARMACEUTICALS LP (“Landlord”) and CERULEAN PHARMA INC. (“Tenant”).

 

RECITALS

 

A.

Landlord and Tenant are parties to that certain Lease dated as of July 9, 2015
(the “Existing Lease”) whereby Tenant leases certain space in the buildings and
facilities commonly known as 35 Gatehouse Drive, Waltham, Massachusetts
(“Landlord’s Property”), which leased space currently consists of 12,147 square
feet of rentable office space located on Level 2 of Building D (the “D2 Space”),
9,092 square feet of rentable laboratory space located on Level 3 of Building C
(the “C3 Space”) and 1,753 square feet of rentable space located in the vivarium
and vivarium support space on Level 2 of Building C (the “Vivarium Space”, and
collectively with the D2 Space and C3 Space, the “Original Premises”), all as
more particularly set forth in the Existing Lease.

 

B.

Landlord and Tenant desire to release the Vivarium Space from the Existing Lease
as of the Amendment Effective Date.

 

C.

The Existing Lease, as amended by this First Amendment of Lease, shall be
referred to herein as the “Lease”; and capitalized terms not otherwise defined
herein shall have their respective definitions set forth in the Existing Lease.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Premises; Landlord’s Equipment; Surrender of Vivarium Space.  

a.Effective as of the Amendment Effective Date: (i) the Vivarium Space shall be
released from the Existing Lease, (ii) the D2 Space and C3 Space shall together
constitute the “Premises” for all purposes under the Lease and (iii) the
“Leasable Square Footage of the Premises” set forth in Section 3C of the Summary
of Basic Terms in Existing Lease shall be deemed to be 21,239 square feet.

b.Effective as of the Amendment Effective Date, the term “Landlord’s Equipment”
shall include the equipment owned by Landlord and located in the D2 Space and C3
Space only.

c.Tenant hereby acknowledges that, unless Tenant shall be permitted to remain in
occupancy of the Vivarium Space under a separate written agreement with
Landlord, Tenant shall be deemed in holdover with respect to the Vivarium Space
under the Lease if Tenant fails to surrender possession of the Vivarium Space by
the Amendment Effective Date, and in such event Landlord shall have all rights
and remedies at law, in equity and under the Lease with respect to such holdover
in the Vivarium Space.

2.Base Rent; Tenant’s Share Taxes and Operating Costs.

a.Effective as of the Amendment Effective Date, Section 8 of the Summary of
Basic Terms shall be modified to provide that the Base Rent for the Premises
shall be as set forth in the following chart (pro-rated for partial months):



 



--------------------------------------------------------------------------------

 

Period

Rent per rsf

Annual Base Rent

Monthly Base Rent

Amendment Effective Date – February 28, 2018

$26.29

$558,285.00

$46,523.75

March 1, 2018 – February 28, 2019

$28.99

$615,765.00

$51,313.75

March 1, 2019 – February 28, 2020

$31.16

$661,749.00

$55,145.75

March 1, 2020 – February 28, 2021

$33.32

$707,733.00

$58,977.75

b.Effective as of the Amendment Effective Date, “Tenant’s Share” shall be
modified to mean 7.14% being the amount (expressed as a percentage) equal to (a)
the aggregate Leasable Square Footage of the Premises (i.e. the D2 Space and C3
Space) divided by (b) the Leasable Square Footage of the Building (rounded to
the nearest one-hundredth of one percent (0.01%)).

c.Effective as of the Amendment Effective Date, the “Water Service Charge” set
forth in Section 6.1(c) of the Existing Lease shall be deemed to be $2,619.48
per month ($1.48/rsf per annum).

3.Parking. Effective as of the Amendment Effective Date, the provisions of the
Existing Lease regarding Tenant’s parking rights shall be modified as follows:

a.Section 7 of the Summary of Basic Terms in the Existing Lease shall be
replaced with the following:

”7.  Tenant’s Parking Allocation:  Fifty-three (53) unassigned parking spaces
(2.5 spaces per 1,000 leasable square feet of the Premises), subject to the
provisions of Section 2.3.”

b.The definition of “Specified Number” in Article I of the Existing Lease shall
be modified by replacing the number “fifty-eight (58)” with the number
“fifty-three (53)”.

4.

Miscellaneous.

a.Effective as of the date hereof, Section 2.9 of the Existing Lease shall be
deleted and of no further force or effect.

b.This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein.  There have been no additional oral or
written representations or agreements.  Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Existing Lease, unless
specifically set forth in this Amendment.

c.Except as is expressly modified or amended herein, the provisions, conditions
and terms of the Existing Lease shall remain unchanged and in full force and
effect.

d.In the case of any inconsistency between the provisions of the Existing Lease
and this Amendment, the provisions of this Amendment shall govern and control.

e.Landlord has delivered a copy of this Amendment to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an
option.  Landlord and Tenant shall not be bound by this Amendment until Landlord
and Tenant have executed and delivered the same to the other party.

2



--------------------------------------------------------------------------------

 

f.This Amendment is executed as a sealed instrument and in multiple
counterparts, all copies of which are identical, and any one of which is to be
deemed to be complete in itself and may be introduced in evidence or used for
any purpose without the production of any other copy.

g.Tenant and Landlord hereby represent to each other that Landlord and Tenant
have dealt with no broker in connection with this Amendment.  Tenant and
Landlord agree to indemnify and hold each other, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any other brokers claiming to have
represented Tenant and Landlord in connection with this Amendment.

h.Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]




3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
of Lease as of the Amendment Effective Date as a document under seal.

 

 

 

LANDLORD:

 

 

 

ASTRAZENECA PHARMACEUTICALS LP, a Delaware limited partnership

 

 

By:_/s/ Kumar Srinivasan___________

 

Name:_Kumar Srinivasan______________

 

Title:_Vice President_________________

 

 

 

 

 

 

 

TENANT:

 

 

CERULEAN PHARMA INC., a Delaware corporation

 

 

By:_/s/ Christopher D. T. Guiffre_____

 

Name:_Christopher D. T. Guiffre________

 

Title:_President & Chief Executive Officer_

 

 

 

 

 

 

 

 

4

